      Case 3:18-cr-00203-EMC Document 119 Filed 03/28/19 Page 1 of 5


 1    KEKER, VAN NEST & PETERS LLP
      JOHN W. KEKER - # 49092
 2    jkeker@keker.com
      ELLIOT R. PETERS - # 158708
 3    epeters@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                    Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                     DECLARATION OF NICHOLAS S.
                                                   GOLDBERG IN SUPPORT OF
15             v.                                  DEFENDANT CHRISTOPHER
                                                   LISCHEWSKI’S MOTION TO COMPEL
16    CHRISTOPHER LISCHEWSKI,                      COMPLIANCE WITH THE
                                                   GOVERNMENT’S OBLIGATIONS
17                  Defendant.                     UNDER BRADY, GIGLIO, THE JENCKS
                                                   ACT, AND FEDERAL RULE OF
18                                                 CRIMINAL PROCEDURE 16
19                                                 Date:      April 17, 2019
                                                   Time:      2:30 p.m.
20                                                 Dept.      Courtroom 5 - 17th Floor
                                                   Judge:     Hon. Edward M. Chen
21
                                                   Date Filed: May 16, 2018
22
                                                   Trial Date: November 4, 2019
23

24

25

26

27

28
                 DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF DEFENDANT
         CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE GOVERNMENT’S
                     OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16
                                    Case No. 3:18-cr-00203-EMC
     1325117
      Case 3:18-cr-00203-EMC Document 119 Filed 03/28/19 Page 2 of 5


 1             I, NICHOLAS S. GOLDBERG, declare as follows:

 2             1.    I am an attorney licensed to practice law in the State of California and a partner in

 3   the law firm of Keker, Van Nest & Peters LLP, counsel for Defendant Christopher Lischewski in

 4   the above-captioned action. I make this declaration in support of Mr. Lischewski’s Motion to

 5   Compel Compliance with the Government’s Obligations Under Brady, Giglio, the Jencks Act,

 6   and Federal Rule of Criminal Procedure 16 (“Motion to Compel”). I have knowledge of the facts

 7   set forth herein, and if called to testify as a witness thereto, I could do so completely under oath.

 8             2.    Attached as Exhibit A is a true and correct copy of an April 21, 2016 letter to John

 9   Terzaken and Erick Raven-Hansen, of Allen & Overy LLP from Renata B. Hesse of the

10   Department of Justice (“DOJ”) re terms of the agreement with Tri-Union Seafoods, LLC, d/b/a

11   Chicken of the Sea Int’l, filed hereto under seal.

12             3.    Attached as Exhibit B is a true and correct copy of a May 25, 2018 letter to

13   Leslie A. Wulff and Manish Kumar of the DOJ from Benedict Y. Hur of Keker, Van Nest &

14   Peters requesting discovery.

15             4.    Attached as Exhibit C is a true and correct copy of the relevant excerpts of a

16   Transcript of Proceedings in re United States v. Lischewski, dated June 6, 2018.

17             5.    Attached as Exhibit D is a true and correct copy of the relevant excerpts of a

18   Transcript of Proceedings in re United States v. Lischewski, dated September 5, 2018.

19             6.    Attached as Exhibit E is a true and correct copy of the relevant excerpts of a

20   Transcript of Proceedings in re United States v. Lischewski, dated June October 24, 2018.

21             7.    Attached as Exhibit F is a true and correct copy of a September 12, 2018 letter to

22   Elliot R. Peters of Keker, Van Nest & Peters from Manish Kumar, Leslie Wulff, and Andrew

23   Schupanitz of the DOJ responding to Mr. Lischewski’s request for particularization, filed hereto

24   under seal.

25

26

27
                                                          1
28               DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF DEFENDANT
         CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE GOVERNMENT’S
                     OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16

                                            Case No. 3:18-cr-00203-EMC
     1325117
      Case 3:18-cr-00203-EMC Document 119 Filed 03/28/19 Page 3 of 5


 1             8.    Attached as Exhibit G is a true and correct copy of a November 14, 2018 letter to

 2   Ms. Wulff, Mr. Kumar, and Mr. Schupanitz of the DOJ from Mr. Peters requesting additional

 3   discovery, filed hereto under seal.

 4             9.    Attached as Exhibit H is a true and correct copy of a November 30, 2018 letter to

 5   Mr. Peters from Mr. Kumar, Micah Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ

 6   responding to Mr. Lischewski’s request for additional discovery, filed hereto under seal.

 7             10.   Attached as Exhibit I is a true and correct copy of a December 21, 2018 letter to

 8   Ms. Wulff, Mr. Kumar, and Mr. Schupanitz of the DOJ from Mr. Peters requesting additional

 9   discovery and supplemental disclosure, filed hereto under seal.

10             11.   Attached as Exhibit J is a true and correct copy of a January 22, 2019 letter to

11   Mr. Peters from Mr. Kumar, Ms. Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ responding

12   to the December 21, 2018 letter sent by Mr. Peters, filed hereto under seal.

13             12.   Attached as Exhibit K is a true and correct copy of a February 15, 2019 letter that

14   I sent to Mr. Kumar of the DOJ in response to the DOJ’s January 22, 2019 letter, filed hereto

15   under seal.

16             13.   Attached as Exhibit L is a true and correct copy of a February 22, 2019 letter to

17   me from Mr. Kumar, Ms. Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ responding to my

18   February 15, 2019 discovery correspondence, filed hereto under seal.

19             14.   Attached as Exhibit M is a true and correct copy of a December 7, 2018 letter to

20   Mr. Peters from Mr. Kumar, Ms. Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ re attached

21   Attorney Proffer Information, filed hereto under seal.

22             15.   Attached as Exhibit N is a true and correct copy of a December 14, 2018 letter to

23   Mr. Peters from Mr. Kumar, Ms. Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ re attached

24   Attorney Proffer Information, filed hereto under seal.

25

26

27
                                                        2
28               DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF DEFENDANT
         CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE GOVERNMENT’S
                     OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16

                                            Case No. 3:18-cr-00203-EMC
     1325117
      Case 3:18-cr-00203-EMC Document 119 Filed 03/28/19 Page 4 of 5


 1             16.   Attached as Exhibit O is a true and correct copy of a January 25, 2019 letter to

 2   Mr. Peters from Mr. Kumar, Ms. Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ re attached

 3   Attorney Proffer Information, filed hereto under seal.

 4             17.   Attached as Exhibit P is a true and correct copy of a February 22, 2019 letter to

 5   Mr. Peters from Mr. Kumar, Ms. Rubbo, Ms. Wulff, and Mr. Schupanitz of the DOJ re attached

 6   Attorney Proffer Information, filed hereto under seal.

 7             18.   Attached as Exhibit Q is a true and correct copy of the DOJ’s witness summary of

 8   Scott Cameron’s November 3, 2016 attorney proffer, filed hereto under seal.

 9             19.   Attached as Exhibit R is a true and correct copy of the DOJ’s witness summary of

10   Kenneth Worsham’s January 18, 2017 attorney proffer, filed hereto under seal.

11             20.   Attached as Exhibit S is a true and correct copy of the DOJ’s witness summary of

12   Michael White’s December 11, 2017 witness interview, filed hereto under seal.

13             21.   Attached as Exhibit T is a true and correct copy of the DOJ’s witness summary of

14   Stephen Hodge’s March 9, 2019 witness interview, filed hereto under seal.

15             22.   My colleagues Elliot Peters, Ben Hur, Elizabeth McCloskey, and I have engaged

16   in extensive communications with counsel for the government regarding the government’s duty to

17   disclose information required under Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United

18   States, 405 U.S. 150 (1972), the Jencks Act, 18 U.S.C. § 3500, and Rule 16 of the Federal Rules

19   of Criminal Procedure, including the materials specifically at issue in this motion. Several letters

20   reflecting these communications are attached hereto as Exhibits B and G-L, described above.

21             23.   On March 25, 2019, my colleague Elizabeth McCloskey and I participated in a

22   telephone call with Manish Kumar, Micah Rubbo, and Andrew Schupanitz, counsel for the

23   government in this action. During this telephone call, I advised the government that I believed

24   that we had reached an impasse regarding our discussions of the government’s obligation to

25   disclose the materials at issue in this motion. I further advised counsel for the government that,

26   absent the government’s agreement to voluntarily produce these materials, Mr. Lischewski would

27
                                                        3
28               DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF DEFENDANT
         CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE GOVERNMENT’S
                     OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16

                                            Case No. 3:18-cr-00203-EMC
     1325117
      Case 3:18-cr-00203-EMC Document 119 Filed 03/28/19 Page 5 of 5


 1   be forced to file this Motion to Compel. Ms. Rubbo agreed that the parties had reached an

 2   impasse and the government has declined to produce further materials responsive to Mr.

 3   Lischewski’s requests at issue in this motion.

 4             24.    The parties were unable to reach agreement regarding the government’s

 5   production of the following materials at issue in this Motion to Compel: (1) information related to

 6   the negotiation of plea and amnesty agreements with the government’s cooperating witnesses,

 7   including any draft agreements, any communications between the government and the witness or

 8   counsel for the witness, any notes related to those communications, and any other promises,

 9   consideration, or inducements made to the witness directly or indirectly concerning those

10   negotiations or agreements; (2) original and contemporaneous notes from all government

11   attendees of conversations with witnesses and conversations with counsel for witnesses; and

12   (3) grand jury subpoenas, civil investigative demands, and related requests and correspondence.

13   This Motion to Compel followed.

14             I declare under penalty of perjury under the laws of the United States of America that the

15   foregoing is true and correct and that this declaration was executed on March 28, 2019, in San

16   Francisco, California.

17

18                                                  NICHOLAS S. GOLDBERG
19

20

21

22

23

24

25

26

27
                                                         4
28               DECLARATION OF NICHOLAS S. GOLDBERG IN SUPPORT OF DEFENDANT
         CHRISTOPHER LISCHEWSKI’S MOTION TO COMPEL COMPLIANCE WITH THE GOVERNMENT’S
                     OBLIGATIONS UNDER BRADY, GIGLIO, THE JENCKS ACT, AND
                            FEDERAL RULE OF CRIMINAL PROCEDURE 16

                                             Case No. 3:18-cr-00203-EMC
     1325117
